DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/127,213 filed on December 18, 2020, under 35 U.S.C. 119(e) is acknowledged.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment submitted on September 22, 2022, hereinafter “Reply”, with filing of request for continued examination of September 22, 2022 after the final rejection of July 15, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 4, 8, 11, 15, and 17 were amended, claims 7, 14, and 20 were cancelled, and no claims were added.  Claims 1-6, 8-13, and 15-19 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1) 	In view of the amendments to the claims, the claim interpretation of claim 1 of the Final Rejection is withdrawn.  Please see below an additional claim interpretation.
(2)	Applicant’s arguments on pp. 8-11 with respect to independent claims 1, 8, and 15 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the reference character 132 mentioned in paragraph [0037] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 41, “a storage element implemented on the non-volatile memory device” may be amended to “a storage element implemented on the first memory device” to correct a typographical error according to FIG. 2 of the drawings.  (Emphasis added.)
In ¶ 54, “a number of nodes ( e.g., host systems) 310-1, 320-2, ... 310-N … Each of the devices 320-1 through 320-N” may be amended to “a number of nodes ( e.g., host systems) 310-1, 310-2, ... 310-N … Each of the devices 320-1 through 320-M” to correct a typographical error according to FIG. 3 of the drawings.  (Emphasis added.)
In ¶ 65, “CXL.cache protcol” may be amended to “CXL.cache protocol” to correct a typographical error.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5-6, 12-13, and 18-19 are objected to because of the following informalities:
In claim 5, line 3, “wherein configuring the system” may be amended to “wherein the configuring the system” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, line 3, “wherein performing the at least one system operation” may be amended to “wherein the performing the at least one system operation” to follow proper antecedent basis.  (Emphasis added.)  
Other claims (e.g., claim 12, lines 3-4, claim 13, lines 2-3, claim 18, line 3, claim 19, line 3, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“processing device” in claims 8, 12-13, and 15. 
The specification describes corresponding structures for the claim limitations in paragraph [0073]. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2017/0308325 A1), hereinafter “Pearson”, in view of Guim Bernat et al. (US 2021/0011864 A1), hereinafter “Bernat”, and Malladi et al. (US 2021/0311646 A1), hereinafter “Malladi”.

Regarding claim 1, Pearson teaches:
A system comprising:  
a first memory device comprising a non-volatile memory device implementing a storage element;  (FIGs. 1-8; “[0013] … an electronic card (and more specifically, a storage card) 100 is provided that includes multiple sets 102-1 [first memory device], 102-2 of storage controllers 104-1, 104-2 and associated storage devices 106-1, 106-2”; “[0014] The storage devices 106-1 [storage element], 106-2 can include solid state storage devices (e.g. flash memory devices [non-volatile memory device], dynamic random access memory devices, static random access memory devices, etc.)”; a first memory device is considered to be the set 102-1 [first memory device], which includes the storage controller 104-1 and the associated storage device 106-1)
a second memory device implementing a persistent memory region (PMR); and  (FIGs. 1-8; “[0013] … an electronic card (and more specifically, a storage card) 100 is provided that includes multiple sets 102-1, 102-2 [second memory device] of storage controllers 104-1, 104-2 and associated storage devices 106-1, 106-2”; “[0014] The storage devices 106-1, 106-2 can include solid state storage devices (e.g. flash memory devices, dynamic random access memory devices, static random access memory devices, etc.)”; a second memory device is considered to be the set 102-2 [second memory device], which includes the storage controller 104-2 and the associated storage device 106-2)
a processor, operatively coupled with the first and second memory devices, to perform operations comprising:  (FIGs. 1-8; [0009]; “[0013] … an electronic card (and more specifically, a storage card) 100 is provided that includes multiple sets 102-1 [first memory device], 102-2 [second memory device] of storage controllers 104-1, 104-2 and associated storage devices 106-1, 106-2”; [0014]-[0015]; “[0016] A storage controller is able to receive a request (e.g. read request, write request, etc.) to access data in a respective storage device (or storage devices) to which the storage controller is connected. In response to the request, the storage controller performs the requested operation (e.g. read operation, write operation, etc.) by accessing (e.g. reading, writing, etc.) data of the storage device(s). For a read operation, the storage controller can return data read from the storage device(s) to the requester. For a write operation, the storage controller can write data into the storage device(s), and in some cases, can provide an acknowledgment of successful write to a requester”;  [0020]; “[0029] … the provision of multiple sets 102-1 [first memory device] and 102-2 [second memory device] of storage controllers and storage devices allows for data to be stored in the storage devices 106-1 and 106-2 according to a RAID mode. The storage card 100 can be configurable according to a number of different RAID modes”; [0036]; “[0048] The host system 200 also includes one or multiple processors 704”; “[0049] … the port configuration setup instructions 708 can be executed during a boot sequence of the host system 200 (when the host system 200 initially starts)”; [0050]; the processors 704 in the host system 200 is operatively coupled with the sets 102-1 [first memory device] and 102-2 [second memory device] via a port connector in the port 200-1, to which the storage card 100 is connected as shown in FIGs. 1-2, to perform a requested operation (e.g. read operation, write operation, etc.) by accessing (e.g. reading, writing, etc.) data of the storage devices 106-1 and 106-2 of the sets 102-1 [first memory device] and 102-2 [second memory device] respectively in the storage card 100; operations are considered to include port configuration setup, boot sequence, storage access, manage storage data, etc.) 
receiving a host command to configure the system to have a configuration designating a first interface standard at a first port for exposing the storage element and a second interface standard implementing compute express link (CXL) at a second port for exposing the PMR, wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard; and  (FIGs. 1-8; [0016], [0027]; “[0028] In other examples, the communication medium 114 can operate according to other protocols”; “[0029] … the provision of multiple sets 102-1 [first memory device] and 102-2 [second memory device] of storage controllers and storage devices allows for data to be stored in the storage devices 106-1 and 106-2 according to a RAID mode. The storage card 100 can be configurable according to a number of different RAID modes”; “[0030] The RAID 0 mode employs striping of data across the multiple storage devices 106-1, 106-2. Striping of data can refer to segmenting contiguous data into multiple segments that can be stored across the different storage devices 106-1 and 106-2. These multiple segments can be accessed in parallel through the respective storage controllers 104-1 and 104-2 and communication medium portions 114-1 and 114-2, to improve data throughput in the access of data on the storage card 100”; “[0038] FIG. 4 shows an example where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404. The first PCIe x2 link 402 (which includes two PCIe lanes) is connected to the first set 102-1 of storage controller and storage device in the storage card 100, while the second PCIe x2 link 404 (which includes two PCIe lanes) is connected to the second set 102-2 of storage controller and storage device”; [0041]; “[0049] The storage medium (or storage media) 706 can store port configuration setup instructions 708 [host command], which are executable by the processor(s) 704. In some examples, the port configuration setup instructions 708 [host command] can be executed during a boot sequence of the host system 200 (when the host system 200 initially starts). The port configuration setup instructions 708 [host command] can present a user interface 710 on a display device 712 to a user, who is able to select a configuration of the port 202-1. For example, the user can specify that the port 202-1 is to be configured such that the communication medium 114 between the storage card 100 and the port 202-1 is split into multiple portions, such as according to FIG. 4 or FIG. 5. The configuration specified by the user can be used to configure the interface circuit 702, for example”; the port configuration setup instructions 708 [host command] are stored in the storage medium (or storage media) 706 and are received by the processor(s) 704 in the host system 200 when the processor(s) 704 reads and executes the port configuration setup instructions 708 [host command] from the storage medium (or storage media) 706; note that “to configure the system to have a configuration designating a first interface standard at a first port for exposing the storage element and a second interface standard implementing compute express link (CXL) at a second port for exposing the PMR” is an intended use limitation and thus is not given weight since intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and so the intended use limitation does not impose any limit on the interpretation of the claim; nevertheless, the first port, which is the portion of the port 202-1 that is connected to the first PCIe x2 link 402, can expose the storage device 106-1 [storage element] of the set 102-1 [first memory device] for storing data segments in the storage device 106-1 [storage element] through the storage controller 104-1 and a communication medium portion 114-1; furthermore, the host system 200 is capable of using the received port configuration setup instructions 708 [host command] for the claimed configuring as described in details below)
configuring the system in accordance with the configuration, including:  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; the port configuration setup instructions 708 [host command] are stored in the storage medium (or storage media) 706 and are received by the processor(s) 704 in the host system 200 when the processor(s) 704 reads and executes the port configuration setup instructions 708 [host command] from the storage medium (or storage media) 706; the host system 200 is capable of using the received port configuration setup instructions 708 [host command] for the claimed configuring as followed; the received port configuration setup instructions 708 [host command] can be used by the host system 200 to configure the system, which is considered to include a combination of the storage card 100 and the host system 200, to select a configuration of the port 202-1 so that the port 202-1 is to be configured such that the communication medium 114 between the storage card 100 and the port 202-1 is split into multiple portions, such as according to FIG. 4 or FIG. 5; FIG. 4 shows an example of the configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a first interface standard is considered to be a PCIe standard used in the first PCIe x2 link 402; a first port is considered to be a portion of the port 202-1 that is connected to the first PCIe x2 link 402; the first port, which is the portion of the port 202-1 that is connected to the first PCIe x2 link 402, can expose the storage device 106-1 [storage element] of the set 102-1 [first memory device] for storing data segments in the storage device 106-1 [storage element] through the storage controller 104-1 and a communication medium portion 114-1; a second interface standard is considered to be a PCIe standard used in the second PCIe x2 link 404; a second port is considered to be another portion of the port 202-1 that is connected to the second PCIe x2 link 404; the second port, which is the another portion of the port 202-1 that is connected to the second PCIe x2 link 404, for storing data segments in the storage device 106-2 through the storage controller 104-2 and a communication medium portion 114-2)
designating the first interface standard at the first port; (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; FIG. 4 shows an example of the configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a first interface standard is considered to be a PCIe standard used in the first PCIe x2 link 402; a first port is considered to be a portion of the port 202-1 that is connected to the first PCIe x2 link 402)
designating the second interface standard at the second port; and allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; FIG. 4 shows an example of the configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a second interface standard is considered to be a PCIe standard used in the second PCIe x2 link 404; a second port is considered to be another portion of the port 202-1 that is connected to the second PCIe x2 link 404)

Pearson does not teach a second memory device implementing a persistent memory region (PMR); wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard; allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.

However, Bernat teaches:
a second memory device implementing a persistent memory region (PMR);  (FIGs. 1-5; [0012], [0014]-[0015], [0018], “[0019] However, while allocating a memory region [PMR] that will be used for a transaction, the application can specify coherence.”, [0020]-[0027], [0040]-[0045], “[0053] … respective system memories 520 a,b which in embodiments may be implemented as dual inline memory modules (DIMMs) such as … persistent or other types of memory”, “[0055] … a pooled memory 590a,b such as a persistent memory.”; a second memory device is considered to be any one of the system memories 520 a,b and pooled memory 590a,b.)
wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard;
allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.  (FIGs. 1-5; “[0011] … To this end, switching circuitry within the system, such as switches that couple multiple processors, devices, memory and so forth, may be configured to dynamically allocate memory ranges [internal memory range] to given memory domains”, [0012], “[0014] … via a CXL [second interface standard] switch, multiple servers or racks can converse in memory semantics with CXL.cache”, [0015], “[0018] … For example, when allocating a memory region like the main store that does not require coherence, an application can specify a memory allocation request as follows: cxl-mmap([A,B], allocate, 800 GB, NULL <coherence>, NULL <call-back>). With this example memory allocation request, a requester provides information regarding a memory range [internal memory range] request type (allocate request), an amount of space [segment] requested”, “[0019] However, while allocating a memory region [PMR] that will be used for a transaction, the application can specify coherence.”, [0020]-[0022], “[0023] … these devices, each of which may be implemented as one or more integrated circuits, provide for execution of functions that communicate with other functions in other devices via one of multiple CXL [second interface standard] communication protocols. … Switch 110 may include control circuitry that allows different memory domains to be dynamically allocated and updated (including coherency status) … For instance, different processes may request coherency across certain memory ranges [internal memory range]”, [0024]-[0027], [0040]-[0045], [0048], [0053], [0055]; The amount of space [segment] requested regarding a memory range [internal memory range] request type (allocate request) is considered to be visible via a CXL [second interface standard] switch and is considered to be shared using the memory allocation request with the cxl-mmap map command.  The amount of space [segment] is considered to be a cacheable memory since the amount of space [segment] is a memory allocation of the memory domains used for storing data.)

Furthermore, as noted above the limitation of “to configure the system to have a configuration designating … a second interface standard implementing compute express link (CXL)” is an intended use limitation and thus is not given weight.  Nevertheless, Bernat also teaches that the CXL [second interface standard] switch uses one of multiple CXL [second interface standard] communication protocols. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearson to incorporate the teachings of Bernat to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a fabric interconnect device configured to connect storage devices over a fabric network of Bernat to enable memory accesses to Persistent Memory Region (PMR).  Doing so with the system of Pearson would provide a system that may have a memory space that is dynamically configurable to include multiple independent memory domains, each of which can be dynamically created and updated, using switching circuitry within the system, such as switches that couple multiple processors, devices, memory and so forth, that may be configured to dynamically allocate memory ranges to given memory domains.  (Bernat, [0011])

The combination of Pearson does not teach wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard.

However, Malladi teaches:
wherein the second interface standard is different from the first interface standard, and  (“[0042] Cache coherent protocols such as CXL [second interface standard] may also be employed for heterogeneous processing, e.g., in scalar, vector, and buffered memory systems. CXL [second interface standard] may be used to leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface. … To support plug and play, either a PCIe [first interface standard] or a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions”; the PCIe [first interface standard] protocol is different from the CXL [second interface standard] protocol.)
wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard.  (“[0042] Cache coherent protocols such as CXL [second interface standard] may also be employed for heterogeneous processing, e.g., in scalar, vector, and buffered memory systems. CXL [second interface standard] may be used to leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface. … To support plug and play, either a PCIe or a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions”; CXL [second interface standard] implements one or more alternate protocols supported by PCIe [first interface standard] 5.0 because CXL [second interface standard] is built on top of PCIe [first interface standard] 5.0 by leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface; furthermore, CXL [second interface standard] implements one or more alternate protocols supported by PCIe [first interface standard] 5.0 because PCIe [first interface standard] 5.0 supports plug and play for a CXL [second interface standard] device, in which a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Malladi to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a data storage and processing system of Malladi having servers with memory modules connected by a Compute Express Link (CXL) switch through a cache-coherent switch.  Doing so with the system of Pearson would provide an improved method for managing memory resources in a system including one or more servers.  (Malladi, [0005])

Regarding claim 8, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Regarding claim 3, the combination of Pearson teaches the system of claim 1.

Pearson further teaches:
wherein the second memory device comprises a volatile memory device.  (FIG. 1; “[0013] … an electronic card (and more specifically, a storage card) 100 is provided that includes multiple sets 102-1, 102-2 [second memory device] of storage controllers 104-1, 104-2 and associated storage devices 106-1, 106-2”; “[0014] The storage devices 106-1, 106-2 can include solid state storage devices (e.g. flash memory devices, dynamic random access memory devices [volatile memory device], static random access memory devices, etc.)”)

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Pearson teaches the system of claim 1.

Malladi further teaches:
wherein the first interface standard is peripheral component interconnect express (PCIe), and wherein the one or more alternate protocols comprise a CXL.io protocol and at least one of a CXL.mem protocol or a CXL.cache protocol.  (“[0042] … Cache coherent protocols such as CXL [second interface standard] may also be employed for heterogeneous processing, e.g., in scalar, vector, and buffered memory systems. CXL may be used to leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface. The CXL transaction layer may include three multiplexed sub-protocols [the one or more alternate protocols] that run simultaneously on a single link and can be referred to as CXL.io, CXL.cache, and CXL.memory”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Malladi to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a data storage and processing system of Malladi having servers with memory modules connected by a Compute Express Link (CXL) switch through a cache-coherent switch.  Doing so with the system of Pearson would provide an improved method for managing memory resources in a system including one or more servers.  (Malladi, [0005])

Regarding claims 11 and 17, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 6, the combination of Pearson teaches the system of claim 1.

Malladi further teaches:
wherein the operations further comprise performing at least one system operation based on the configuration, and wherein performing the at least one system operation further comprises performing at least one of:  (FIG. 1E; “[0042] … Like PCIe, CXL may support (i) native widths of x16, x8, and x4, which may be partitionable [configuration]”; “[0070] FIG. 1E shows an embodiment in which each of a plurality of servers 105 is connected to a ToR server-linking switch 112, which may be a PCIe 5.0 CXL switch”; “[0075] … performing periodic hardware checks of the CXL device components via IPMI. For example, the server-linking switch 112 may query [at least one system operation] a status of a memory server 150, through an IPMI interface, of the memory server 150, querying, for example, the power status (whether the power supplies of the memory server 150 are operating properly), the network status (whether the interface to the server-linking switch 112 is operating properly) and an error check status (whether an error condition is present in any of the subsystems of the memory server 150)”; the server-linking switch 112 may query [at least one system operation] using the CXL connection having a width of x16, x8, and x4, which may be partitionable [configuration])
receiving a protocol error and reporting the protocol error through the second interface standard; or (Note that since the claim recites a disjunctive “or” that joins two clauses, it would suffice if the rejection maps just this clause for the receiving step.  FIG. 1E; “[0075] … performing periodic hardware checks of the CXL [second interface standard] device components via IPMI. For example, the server-linking switch 112 may query a status of a memory server 150, through an IPMI interface, of the memory server 150, querying, for example, the power status (whether the power supplies of the memory server 150 are operating properly), the network status (whether the interface to the server-linking switch 112 is operating properly) and an error check status (whether an error condition [protocol error] is present in any of the subsystems of the memory server 150)”)
receiving a data management error, processing the data management error by the storage element, and reporting the data management error through a reporting mechanism associated with the storage element, thereby supporting a separate control path and a data flow path.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Malladi to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a data storage and processing system of Malladi having servers with memory modules connected by a Compute Express Link (CXL) switch through a cache-coherent switch.  Doing so with the system of Pearson would provide an improved method for managing memory resources in a system including one or more servers.  (Malladi, [0005])

Regarding claims 13 and 19, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 15, Pearson teaches:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:  (FIGs. 1-8; “[0048] The host system 200 [processing device] also includes one or multiple processors 704, which can be coupled to a non-transitory computer-readable or machine-readable storage medium (or storage media) 706”; “[0049] The storage medium (or storage media) 706 can store port configuration setup instructions 708, which are executable by the processor(s) 704. In some examples, the port configuration setup instructions 708 can be executed during a boot sequence of the host system 200 [processing device] (when the host system 200 [processing device] initially starts)”; “[0050] The storage medium (or storage media) 706 can also store storage access instructions 714 that are executable on the processor(s) 704. The storage access instructions 714 can access data on the storage card 100. The storage access instructions 714 are able to manage the storage data in the storage card 100 according to a RAID mode, in some examples. For example, the host system 200 [processing device] can be a storage server in which the storage access instructions 714 are executable”; instructions are considered to be those that are stored in the non-transitory computer-readable or machine-readable storage medium (or storage media) 706, such as port configuration setup instructions 708, storage access instructions 714, etc.; operations are considered to include port configuration setup, storage access, manage storage data, etc.)
booting a system comprising a first memory device comprising a non-volatile memory device implementing a storage element and a second memory device to have a first configuration associated with a first interface standard, wherein the second memory device implements a persistent memory region (PMR); (FIGs. 1-8; “[0013] … an electronic card (and more specifically, a storage card) 100 is provided that includes multiple sets 102-1 [first memory device], 102-2 [second memory device] of storage controllers 104-1, 104-2 and associated storage devices 106-1, 106-2”; “[0014] The storage devices 106-1, 106-2 can include solid state storage devices (e.g. flash memory devices [non-volatile memory device], dynamic random access memory devices, static random access memory devices, etc.)”; “[0038] FIG. 4 shows an example where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404. The first PCIe x2 link 402 (which includes two PCIe lanes) is connected to the first set 102-1 of storage controller and storage device in the storage card 100, while the second PCIe x2 link 404 (which includes two PCIe lanes) is connected to the second set 102-2 of storage controller and storage device”; “[0049] … the port configuration setup instructions 708 can be executed during a boot sequence of the host system 200 (when the host system 200 initially starts). The port configuration setup instructions 708 can present a user interface 710 on a display device 712 to a user, who is able to select a configuration of the port 202-1”; a system is considered to include a combination of the storage card 100 and the host system 200 [processing device]; a first memory device is considered to be the set 102-1 [first memory device], which includes the storage controller 104-1 and the associated storage device 106-1; a second memory device is considered to be the set 102-2 [second memory device], which includes the storage controller 104-2 and the associated storage device 106-2; note that “to have a first configuration associated with a first interface standard” is an intended use (or purpose) limitation and thus is not given weight since intended use (or purpose) limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and so the intended use (or purpose) limitation does not impose any limit on the interpretation of the claim; furthermore, the non-transitory computer-readable or machine-readable storage medium (or storage media) 706 having the port configuration setup instructions 708 is capable of execution by the host system 200 to configure the system such that a user is able to select a configuration [first configuration] of the port 202-1 of the system; the system is capable of having another configuration when the user selects a different configuration, such as a second configuration described below, of the port 202-1 using a user interface 710 on a display device 712; a first interface standard is considered to be a PCIe standard used in the first PCIe x2 link 402)
receiving a host command to configure the system to have a second configuration designating the first interface standard at a first port for exposing the storage element and a second interface standard implementing compute express link (CXL) at a second port for exposing the PMR, wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard; and  (FIGs. 1-8; [0016], [0027]; “[0028] In other examples, the communication medium 114 can operate according to other protocols”; “[0029] … the provision of multiple sets 102-1 [first memory device] and 102-2 [second memory device] of storage controllers and storage devices allows for data to be stored in the storage devices 106-1 and 106-2 according to a RAID mode. The storage card 100 can be configurable according to a number of different RAID modes”; “[0030] The RAID 0 mode employs striping of data across the multiple storage devices 106-1, 106-2. Striping of data can refer to segmenting contiguous data into multiple segments that can be stored across the different storage devices 106-1 and 106-2. These multiple segments can be accessed in parallel through the respective storage controllers 104-1 and 104-2 and communication medium portions 114-1 and 114-2, to improve data throughput in the access of data on the storage card 100”; “[0038] FIG. 4 shows an example where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404. The first PCIe x2 link 402 (which includes two PCIe lanes) is connected to the first set 102-1 of storage controller and storage device in the storage card 100, while the second PCIe x2 link 404 (which includes two PCIe lanes) is connected to the second set 102-2 of storage controller and storage device”; [0041]; “[0049] The storage medium (or storage media) 706 can store port configuration setup instructions 708 [host command], which are executable by the processor(s) 704. In some examples, the port configuration setup instructions 708 [host command] can be executed during a boot sequence of the host system 200 (when the host system 200 initially starts). The port configuration setup instructions 708 [host command] can present a user interface 710 on a display device 712 to a user, who is able to select a configuration [second configuration] of the port 202-1. For example, the user can specify that the port 202-1 is to be configured such that the communication medium 114 between the storage card 100 and the port 202-1 is split into multiple portions, such as according to FIG. 4 or FIG. 5. The configuration [second configuration] specified by the user can be used to configure the interface circuit 702, for example”; the port configuration setup instructions 708 [host command] are stored in the storage medium (or storage media) 706 and are received by the processor(s) 704 in the host system 200 when the processor(s) 704 reads and executes the port configuration setup instructions 708 [host command] from the storage medium (or storage media) 706; note that “to configure the system to have a second configuration designating the first interface standard at a first port for exposing the storage element and a second interface standard implementing compute express link (CXL) at a second port for exposing the PMR” is an intended use limitation and thus is not given weight since intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and so the intended use limitation does not impose any limit on the interpretation of the claim; nevertheless, the first port, which is the portion of the port 202-1 that is connected to the first PCIe x2 link 402, can expose the storage device 106-1 [storage element] of the set 102-1 [first memory device] for storing data segments in the storage device 106-1 [storage element] through the storage controller 104-1 and a communication medium portion 114-1; furthermore, the host system 200 [processing device] is capable of using the received port configuration setup instructions 708 [host command] for the claimed configuring as described in details below.)
configuring the system in accordance with the second configuration, including:  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; the port configuration setup instructions 708 [host command] are stored in the storage medium (or storage media) 706 and are received by the processor(s) 704 in the host system 200 when the processor(s) 704 reads and executes the port configuration setup instructions 708 [host command] from the storage medium (or storage media) 706; the host system 200 [processing device] is capable of using the received port configuration setup instructions 708 [host command] for the claimed configuring as followed; the received port configuration setup instructions 708 [host command] can be used by the host system 200 [processing device] to configure the system, which is considered to include a combination of the storage card 100 and the host system 200 [processing device], to select a second configuration of the port 202-1 so that the port 202-1 is to be configured such that the communication medium 114 between the storage card 100 and the port 202-1 is split into multiple portions, such as according to FIG. 4 or FIG. 5; FIG. 4 shows an example of the second configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a first interface standard is considered to be a PCIe standard used in the first PCIe x2 link 402; a first port is considered to be a portion of the port 202-1 that is connected to the first PCIe x2 link 402; the first port, which is the portion of the port 202-1 that is connected to the first PCIe x2 link 402, can expose the storage device 106-1 [storage element] of the set 102-1 [first memory device] for storing data segments in the storage device 106-1 [storage element] through the storage controller 104-1 and a communication medium portion 114-1; a second interface standard is considered to be a PCIe standard used in the second PCIe x2 link 404; a second port is considered to be another portion of the port 202-1 that is connected to the second PCIe x2 link 404; the second port, which is the another portion of the port 202-1 that is connected to the second PCIe x2 link 404, for storing data segments in the storage device 106-2 through the storage controller 104-2 and a communication medium portion 114-2)
designating the first interface standard at the first port; (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; FIG. 4 shows an example of the configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a first interface standard is considered to be a PCIe standard used in the first PCIe x2 link 402; a first port is considered to be a portion of the port 202-1 that is connected to the first PCIe x2 link 402)
designating the second interface standard at the second port; and  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0038], [0049], all supra; FIG. 4 shows an example of the configuration of the port 202-1 where the PCIe x4 link has been split into two portions: a first PCIe x2 link 402, and a second PCIe x2 link 404, similar the split protocol described in paragraph [0018] of Applicant’s specification, which states: “[the] split protocol … can be achieved by leveraging a dual port or port bifurcation concept”; a second interface standard is considered to be a PCIe standard used in the second PCIe x2 link 404; a second port is considered to be another portion of the port 202-1 that is connected to the second PCIe x2 link 404)
allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.

Pearson does not teach wherein the second memory device implements a persistent memory region (PMR); wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard; allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.

However, Bernat teaches:
wherein the second memory device implements a persistent memory region (PMR);  (FIGs. 1-5; [0012], [0014]-[0015], [0018], “[0019] However, while allocating a memory region [PMR] that will be used for a transaction, the application can specify coherence.”, [0020]-[0027], [0040]-[0045], “[0053] … respective system memories 520 a,b which in embodiments may be implemented as dual inline memory modules (DIMMs) such as … persistent or other types of memory”, “[0055] … a pooled memory 590a,b such as a persistent memory.”; the second memory device is considered to be any one of the system memories 520 a,b and pooled memory 590a,b.)
wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard;
allocating a segment of the PMR as a cacheable memory marked as visible through the second interface standard, wherein the segment of the PMR is detected as an internal memory range that is shared through the second interface standard.  (FIGs. 1-5; “[0011] … To this end, switching circuitry within the system, such as switches that couple multiple processors, devices, memory and so forth, may be configured to dynamically allocate memory ranges [internal memory range] to given memory domains”, [0012], “[0014] … via a CXL [second interface standard] switch, multiple servers or racks can converse in memory semantics with CXL.cache”, [0015], “[0018] … For example, when allocating a memory region like the main store that does not require coherence, an application can specify a memory allocation request as follows: cxl-mmap([A,B], allocate, 800 GB, NULL <coherence>, NULL <call-back>). With this example memory allocation request, a requester provides information regarding a memory range [internal memory range] request type (allocate request), an amount of space [segment] requested”, “[0019] However, while allocating a memory region [PMR] that will be used for a transaction, the application can specify coherence.”, [0020]-[0022], “[0023] … these devices, each of which may be implemented as one or more integrated circuits, provide for execution of functions that communicate with other functions in other devices via one of multiple CXL [second interface standard] communication protocols. … Switch 110 may include control circuitry that allows different memory domains to be dynamically allocated and updated (including coherency status) … For instance, different processes may request coherency across certain memory ranges [internal memory range]”, [0024]-[0027], [0040]-[0045], [0048], [0053], [0055]; The amount of space [segment] requested regarding a memory range [internal memory range] request type (allocate request) is considered to be visible via a CXL [second interface standard] switch and is considered to be shared using the memory allocation request with the cxl-mmap map command.  The amount of space [segment] is considered to be a cacheable memory since the amount of space [segment] is a memory allocation of the memory domains used for storing data.)

Furthermore, as noted above the limitation of “to configure the system to have a configuration designating … a second interface standard implementing compute express link (CXL)” is an intended use limitation and thus is not given weight.  Nevertheless, Bernat also teaches that the CXL [second interface standard] switch uses one of multiple CXL [second interface standard] communication protocols. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pearson to incorporate the teachings of Bernat to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a fabric interconnect device configured to connect storage devices over a fabric network of Bernat to enable memory accesses to Persistent Memory Region (PMR).  Doing so with the system of Pearson would provide a system that may have a memory space that is dynamically configurable to include multiple independent memory domains, each of which can be dynamically created and updated, using switching circuitry within the system, such as switches that couple multiple processors, devices, memory and so forth, that may be configured to dynamically allocate memory ranges to given memory domains.  (Bernat, [0011])

The combination of Pearson does not teach wherein the second interface standard is different from the first interface standard, and wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard.

However, Malladi teaches:
wherein the second interface standard is different from the first interface standard, and  (“[0042] Cache coherent protocols such as CXL [second interface standard] may also be employed for heterogeneous processing, e.g., in scalar, vector, and buffered memory systems. CXL [second interface standard] may be used to leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface. … To support plug and play, either a PCIe [first interface standard] or a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions”; the PCIe [first interface standard] protocol is different from the CXL [second interface standard] protocol.)
wherein the first interface standard supports one or more alternate protocols implemented by the second interface standard.  (“[0042] Cache coherent protocols such as CXL [second interface standard] may also be employed for heterogeneous processing, e.g., in scalar, vector, and buffered memory systems. CXL [second interface standard] may be used to leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface. … To support plug and play, either a PCIe or a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions”; CXL [second interface standard] implements one or more alternate protocols supported by PCIe [first interface standard] 5.0 because CXL [second interface standard] is built on top of PCIe [first interface standard] 5.0 by leverage the channel, the retimers, the PHY layer of a system, the logical aspects of the interface, and the protocols from PCIe [first interface standard] 5.0 to provide a cache-coherent interface; furthermore, CXL [second interface standard] implements one or more alternate protocols supported by PCIe [first interface standard] 5.0 because PCIe [first interface standard] 5.0 supports plug and play for a CXL [second interface standard] device, in which a CXL [second interface standard] device link may start training in PCIe [first interface standard] in Gen1, negotiate CXL [second interface standard], complete Gen 1-5 training and then start CXL [second interface standard] transactions)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Malladi to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a data storage and processing system of Malladi having servers with memory modules connected by a Compute Express Link (CXL) switch through a cache-coherent switch.  Doing so with the system of Pearson would provide an improved method for managing memory resources in a system including one or more servers.  (Malladi, [0005])

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2017/0308325 A1), hereinafter “Pearson”, in view of Guim Bernat et al. (US 2021/0011864 A1), hereinafter “Bernat”, and Malladi et al. (US 2021/0311646 A1), hereinafter “Malladi”, as applied to claims 1, 8, and 15, respectively above, and further in view of Klein et al. (US 2020/0225851 A1), hereinafter “Klein”.

	Regarding claim 2, the combination of Pearson teaches the system of claim 1.

The combination of Pearson does not teach wherein the non-volatile memory device comprises a non-volatile memory express solid-state drive (NVMe SSD) and the storage element is an NVMe block storage element.

However, Klein teaches:
wherein the non-volatile memory device comprises a non-volatile memory express solid-state drive (NVMe SSD) and the storage element is an NVMe block storage element.  (FIG. 1; “[0029] The storage system 114 of the host system 102 may be configured as any suitable type of data storage system, … Examples of the storage system 114 include a non-volatile memory express (NVMe) solid-state drive 116 [NVMe SSD]”; “[0030] The storage system 114 includes storage media 124 [storage element] … The storage media 124 [storage element] may include or be formed from non-volatile memory devices on which data 128 or information of the host system 102 is stored. The storage media 124 [storage element] may be implemented with any type or combination of solid-state memory media, such as Flash, NAND Flash, RAM, DRAM (e.g., for caching), SRAM, or the like”; “[0032] … The RAID encoder 134 may compute parity information (e.g., XOR bits) for data written to the storage media 124 [storage element] as part of a RAID stripe. Members or units of the RAID stripe may include any suitable partition or regions of storage media, such as a die, a plane, a block [NVMe block storage element], a page, a wordline, and so on”; “[0036] … The SSD 202 may be coupled to any suitable host system 102 and implanted with storage media 124 that includes multiple NAND Flash devices 204-0 through 204-n”; the system is considered to include a combination of the host system 102 and the SSD 202)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Klein to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with a system of Klein having a host system with a storage system that includes storage media used as part of a RAID stripe.  Doing so with the system of Pearson would provide an apparatus for storage media programming with adaptive write buffer release.  (Klein, [0023])

Regarding claims 9 and 16, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2017/0308325 A1), hereinafter “Pearson”, in view of Guim Bernat et al. (US 2021/0011864 A1), hereinafter “Bernat”, and Malladi et al. (US 2021/0311646 A1), hereinafter “Malladi”, as applied to claims 1, 8, and 15, respectively above, and further in view of Juan et al. (US 2022/0027165 A1), hereinafter “Juan”.

	Regarding claim 5, the combination of Pearson teaches the system of claim 1.

Pearson further teaches:
wherein the operations further comprise, prior to receiving the host command, booting the system with a plurality of lanes in a slot corresponding to the first interface standard, and wherein configuring the system further comprises allocating a first portion of the plurality of lanes to the first interface standard at the first port and a second portion of the plurality of lanes to the second interface standard at the second port.  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0049], all supra; “[0038] FIG. 4 shows an example where the PCIe x4 [plurality of lanes] link has been split into two portions: a first PCIe [first interface standard] x2 [first portion] link 402, and a second PCIe [second interface standard] x2 [second portion] link 404. The first PCIe [first interface standard] x2 [first portion] link 402 (which includes two PCIe lanes) is connected to the first set 102-1 of storage controller and storage device in the storage card 100, while the second PCIe [second interface standard] x2 [second portion] link 404 (which includes two PCIe lanes) is connected to the second set 102-2 of storage controller and storage device”; the first port is considered to be the portion of the port 202-1 that is connected to the first PCIe [first interface standard] x2 [first portion] link 402; the second port is considered to be the another portion of the port 202-1 that is connected to the second PCIe [second interface standard] x2 [second portion] link 404)

The combination of Pearson does not teach wherein the operations further comprise, prior to receiving the host command, booting the system with a plurality of lanes in a slot corresponding to the first interface standard.

However, Juan teaches:
wherein the operations further comprise, prior to receiving the host command, booting the system with a plurality of lanes in a slot corresponding to the first interface standard.  (FIGs. 1, 5; “[0003] … In some information handling systems, a number of PCIe [first interface standard] ports (or slots) may be included on the system motherboard”; “[0034] The PCIe [first interface standard] ports 124 [slot] shown in FIG. 1 may include substantially any number of lanes (e.g., 1, 4, 8, 12, 16 or 32)”; [0055]; “[0074] … method 500 may be performed after an information handling system is powered on [booting] (or rebooted) and the method 300 shown in FIG. 3 is performed. As shown in FIG. 5, method 500 may generally begin by performing a Power-On Self-Test (POST) in step 505 and determining if a bifurcation variable exists in step 510. If a bifurcation variable does not exist (NO branch of step 510), method 500 creates a bifurcation variable for the information handling system, stores the bifurcation variable in NVRAM and sets the auto-bifurcation state machine 400 shown in FIG. 4 to the Discover state in steps 415 and 420. If a bifurcation variable does exist (YES branch of step 510), method 500 determines if the auto-bifurcation state machine 400 is set to the Discover state (in step 525), the Reboot state (in step 545) or the Final state (in step 565)”; “[0076] … method 500 creates a bifurcation variable and sends the bifurcation variable to an embedded controller (in step 555)”; the operations are considered to include power on [booting], reboot, create and store a bifurcation variable, etc.; as shown in FIG. 5, prior to the embedded controller receiving the host command, which is considered to be a command that is used by the boot firmware 142 executed by the host processor 102 in the information handling system to send the bifurcation variable to the embedded controller in step 555, the information handling system is powered on [booting] by performing a Power-On Self-Test (POST) in step 505, which occurs before step 555)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Juan to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with an information handling systems (IHS) that includes Peripheral Component Interconnect Express (PCIe) ports of Juan having configuration pins of a PCIe interface configured to receive configuration signals for configuring the PCIe ports.  Doing so with the system of Pearson would provide a novel solution for PCIe bifurcation support on both server and client systems.  (Juan, [0011])

Regarding claim 12, the claimed method comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 18, the combination of Pearson teaches the non-transitory computer-readable storage medium of claim 15.

Pearson further teaches:
wherein the first configuration corresponds to a plurality of lanes in a slot corresponding to the first interface 30standard, and wherein configuring the system further comprises allocating a first portion of the plurality of lanes to the first interface standard at the first port and a second portion of the plurality of lanes to the second interface standard at the second port.  (FIGs. 1-8; [0016], [0027], [0041]; [0028]-[0030], [0049], all supra; “[0038] FIG. 4 shows an example where the PCIe x4 [plurality of lanes] link has been split into two portions: a first PCIe [first interface standard] x2 [first portion] link 402, and a second PCIe [second interface standard] x2 [second portion] link 404. The first PCIe [first interface standard] x2 [first portion] link 402 (which includes two PCIe lanes) is connected to the first set 102-1 of storage controller and storage device in the storage card 100, while the second PCIe [second interface standard] x2 [second portion] link 404 (which includes two PCIe lanes) is connected to the second set 102-2 of storage controller and storage device”; the first port is considered to be the portion of the port 202-1 that is connected to the first PCIe [first interface standard] x2 [first portion] link 402; the second port is considered to be the another portion of the port 202-1 that is connected to the second PCIe [second interface standard] x2 [second portion] link 404)

The combination of Pearson does not teach wherein the first configuration corresponds to a plurality of lanes in a slot corresponding to the first interface 30standard.

However, Juan teaches:
wherein the first configuration corresponds to a plurality of lanes in a slot corresponding to the first interface 30standard.  (FIGs. 1, 5; “[0003] … In some information handling systems, a number of PCIe [first interface standard] ports (or slots) may be included on the system motherboard”; “[0034] The PCIe [first interface standard] ports 124 [slot] shown in FIG. 1 may include substantially any number of lanes (e.g., 1, 4, 8, 12, 16 or 32)”; [0055], [0074], [0076]; the first configuration is considered to be a configuration of the PCIe [first interface standard] ports 124 [slot] shown in FIG. 1 having a number of lanes (e.g., 1, 4, 8, 12, 16 or 32))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pearson to incorporate the teachings of Juan to provide a system of Pearson having a storage card communicating with a host system using a communication medium split into a plurality of portions to independently communicate with storage controllers on the storage card, with an information handling systems (IHS) that includes Peripheral Component Interconnect Express (PCIe) ports of Juan having configuration pins of a PCIe interface configured to receive configuration signals for configuring the PCIe ports.  Doing so with the system of Pearson would provide a novel solution for PCIe bifurcation support on both server and client systems.  (Juan, [0011])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natu (US 2020/0192798 A1) discloses a cache flush request is received in a first phase of a persistent memory flush flow, where the first phase is initiated by a host processor, and the cache flush request requests that data in cache memory be flushed to persistent memory within a system. A cache flush response is sent in the first phase responsive to the cache flush request, where the cache flush response identifies whether an error is detected in the first phase. A memory buffer flush request is received in a second phase of the persistent memory flush flow, where the second phase is initiated by the host processor upon completion of the first phase, and the memory buffer flush request requests that data in buffers of persistent memory devices in the system be flushed to persistent memory. A memory buffer flush response is sent in the second phase responsive to the memory buffer flush response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136